Citation Nr: 1825091	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral strain (LSS), rated noncompensable prior to January 2, 2014, 10 percent disabling as of that date and 20 percent disabling from July 17, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision.  

In May 2015, appellant appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To ensure due process of law and afford the Veteran every opportunity to substantiate his claim, the AOJ must issue a supplemental statement of the case (SSOC) for evidence received since February 2014.

The Veteran appealed a noncompensable rating awarded in the August 2010 rating decision, effective from August 28, 2008, for LSS. The rating was increased to 10 percent effective January 2, 2014, in a February 13, 2014, SSOC. The appeal has continued.

Separately, the Veteran filed a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) July 17, 2017, alleging he cannot work due to PTSD and LSS. While TDIU was denied in a December 2017 rating decision, the rating for LSS was increased to 20 percent effective July 17, 2017.

There has been no SSOC issued with respect to the denial of a rating in excess of 20 percent for the back from July 17, 2017, and no review of the evidence as to the period from February 2, 2014, through the present, though significant evidence has been added to the file. Specifically, there are substantial treatment records, SSA records, a VA vocational rehabilitation folder, and an August 2017 spine examination report. As there is no waiver of AOJ consideration, these must be reviewed by the AOJ prior to Board review with respect to the entire appeal period.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional treatment records for LSS dated since February 2014.  

2. After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim of increased rating for LSS, rated noncompensable prior to January 2, 2014, 10 percent disabling as of that date and 20 percent disabling from July 17, 2017. If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and given the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




